Title: Abigail Adams Smith to Thomas Jefferson, 2 December 1786
From: Adams, Abigail (daughter of JA and AA)
To: Jefferson, Thomas


     
      London December 2d 1786
     
     Mrs Smith presents her Compliments to Mr Jefferson and is very sorry to trouble him again upon the Subject of the Corsetts, but not having received them, She fears Mademoisell Sanson has not been so punctual as she promised, if Mr Jefferson will permit Petit to inquire after, and forward them by an early opportunity, Mrs S—— will be much obliged.
    